Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 6/15/2021 are entered and acknowledge. Claims 1-11 are currently pending in the instant application.


Drawings

The drawings filed on 6/15/2021 have been considered.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 1/10/2022 and 6/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections


Claim 11 is objected to because of the following informalities: “the server includes one or more first processor configured to”, applicant is suggest to insert a “:” at the end for clarification. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al Pub. No.: (US 2020/0065087 A1) (hereinafter “Miura”) in view of Kotani et al Pub. No.: (US 2015/0113520 A1) (hereinafter "Kotani”).


With respect to claim 1: Miura discloses a server configured to communicate with a software update device that is configured to control software update of an electronic control unit mounted on a vehicle, the server comprising one or more processors configured to:
perform bidirectional communication with the software update device using a first communication method (the TCU can communicate with a server and receives data via a LPWA, 3G/LTE or WLAN communication method [0021], [0026], [0065]);
transmit information to the software update device using a second communication method different from the first communication method (the server transmitting updated firmware to the TCU via LPWA, 3G/LTE or WLAN [0058-0060], [0065], [0078]);
determine whether the one or more processors have received a specific request from the software update device using the first communication method (the server receives a request from the TCU which includes information of firmware and communication methods [0065], [0072], [0100]);
However, Miura does not explicitly disclose the one or more processors are configured to provide a notification to the software update device using the second communication method when determining that the one or more processors have not received the specific request from the software update device;
Kotani discloses the one or more processors are configured to provide a notification to the software update device using the second communication method when determining that the one or more processors have not received the specific request from the software update device (the update server requesting (notifying) the configuration information collection unit to collect information from all the ECU’s [0123-0124], [0127-0134], [0053].  Examiner interprets a server sending a request to the configuration collection unit is determining that it has not previous received the information, otherwise it would be a never ending cycle of request if there was no determining if the server have received the requested information);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to provide a notification to the software update device when determining that the processor have not received the specific request from the software update device;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 2: Miura-Kotani discloses the server according to claim 1 as set forth above. 
However, Miura does not explicitly disclose wherein the specific request is an update validation request for requesting validation of the software update of the electronic control unit through communication by the first communication method;
Kotani discloses wherein the specific request is an update validation request for requesting validation of the software update of the electronic control unit through communication by the first communication method (server requesting a validation of the software update [0123-0124], [0127-0134], [0053])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to request an update validation request;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 3: Miura-Kotani discloses the server according to claim 2 as set forth above. 
However, Miura does not explicitly disclose wherein the notification is a notification requesting the software update device to transmit the update validation request;
Kotani discloses wherein the notification is a notification requesting the software update device to transmit the update validation request (server requesting a validation of the software update from the configuration information collection unit [0123-0124], [0127-0134], [0053]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to request the software update device to transmit the update validation request;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 4: Miura-Kotani discloses the server according to claim 2 as set forth above.
However, Miura does not explicitly disclose a storage device that stores update management information in which vehicle identification information that identifies the vehicle and validity information indicating whether the software update through the communication by the first communication method is valid are associated with each other, wherein the one or more processors are configured, when the one or more processors receive the update validation request from the software update device as the specific request, to set, as the validity information corresponding to the software update device that transmitted the update validation request, information indicating that the software update through the communication by the first communication method is valid;
Kotani discloses a storage device that stores update management information in which vehicle identification information that identifies the vehicle and validity information indicating whether the software update through the communication by the first communication method is valid are associated with each other, wherein the one or more processors are configured, when the one or more processors receive the update validation request from the software update device as the specific request, to set, as the validity information corresponding to the software update device that transmitted the update validation request, information indicating that the software update through the communication by the first communication method is valid (an update server comprising data such as software update information and in vehicle equipment configuration along with software update validations of the ECU’s in the vehicles [0049], [0053-0058]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to store information indicating that the software update is valid;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 5: Miura-Kotani discloses the server according to claim 1 as set forth above. 
Miura discloses wherein the specific request is an update confirmation request for confirming whether there is update data of software of the electronic control unit through communication by the first communication method (the request to confirm that the server has the FOTA request information [0049-0050]).

With respect to claim 6: Miura-Kotani discloses the server according to claim 5 as set forth above. 
However, Miura does not explicitly disclose wherein the notification is a notification requesting the software update device to transmit the update confirmation request;
Kotani discloses wherein the notification is a notification requesting the software update device to transmit the update confirmation request (the update server requesting the software update status [0123-0124]), [0053];
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to request the software device to transmit the update confirmation;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 7, they do not teach or further define over the limitations in claim 1, respectively. Therefore claim 7 is rejected for the same reasons as set forth in claim 1.

With respect to claim 8, they do not teach or further define over the limitations in claim 1, respectively. Therefore claim 7 is rejected for the same reasons as set forth in claim 1.

With respect to claim 9: Miura discloses a software update device configured to control software update of an electronic control unit mounted on a vehicle, the software update device comprising one or more processors configured to:
perform bidirectional communication with a server using a first communication method (the TCU can communicate with a server and receives data via a LPWA, 3G/LTE or WLAN communication method [0021], [0026], [0065]);
receive information from the server using a second communication method different from the first communication method (the server transmitting updated firmware to the TCU via LPWA, 3G/LTE or WLAN [0058-0060], [0065], [0078]);
determine whether the one or more processors have received a notification from the server using the second communication method (receives information from the servers indicating that the server has the FOTA information requested by the TCU [0081]);
However, Miura does not explicitly disclose the one or more processors are configured, when determining that the one or more processors have received the notification from the server, to cause an output device to output information related to the notification that is received;
Kotani discloses the one or more processors are configured, when determining that the one or more processors have received the notification from the server, to cause an output device to output information related to the notification that is received (the update server requesting the configuration information collection unit to collect information from all the ECU’s, and returning the requested information back to the server [0127-0134], [0053]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to output information related to the notification that was received;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 10: Miura-Kotani discloses the software update device according to claim 9 as set forth above. 
However, Miura does not explicitly disclose further comprising a storage device that stores validity information indicating whether software update of the electronic control unit using communication by the first communication method is valid, wherein the one or more processors are configured, when the validity information stored in the storage device is updated to information indicating that the software update is valid, to transmit, by using the first communication method, to the server an update validation request for requesting validation of the software update of the electronic control unit using the communication by the first communication method;
Kotani discloses a storage device that stores validity information indicating whether software update of the electronic control unit using communication by the first communication method is valid, wherein the one or more processors are configured, when the validity information stored in the storage device is updated to information indicating that the software update is valid, to transmit, by using the first communication method, to the server an update validation request for requesting validation of the software update of the electronic control unit using the communication by the first communication method (an update server comprising data such as software update information and in vehicle equipment configuration along with software update validations of the ECU’s in the vehicles [0049], [0053-0058]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to store information indicating that the software update is valid;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].

With respect to claim 11: Miura discloses a system comprising: 
a server (server [0018], [Fig. 1]); and 
a software update device configured to control software update of an electronic control unit mounted on a vehicle (a TCU to update ECU’s in a vehicle [0018]), wherein the server includes one or more first processors configured to perform bidirectional communication with the software update device using a first communication method (the TCU can communicate with a server and receives data via a LPWA, 3G/LTE or WLAN communication method [0021], [0026], [0065]);
transmit information to the software update device using a second communication method different from the first communication method (the server transmitting updated firmware to the TCU via LPWA, 3G/LTE or WLAN [0058-0060], [0065], [0078]);
determine whether the one or more first processors have received a specific request from the software update device using the first communication method (the server receives a request from the TCU which includes information of firmware and communication methods [0065], [0072], [0100]); 
the software update device includes one or more second processors configured to perform bidirectional communication with the server using the first communication method (the TCU can communicate with a server and receives data via a LPWA, 3G/LTE or WLAN communication method [0021], [0026], [0065]);
receive information from the server using the second communication method (the server transmitting updated firmware to the TCU via LPWA, 3G/LTE or WLAN [0058-0060], [0065], [0078]);
determine whether the one or more second processors have received the notification from the server using the second communication method (receives information from the servers indicating that the server has the FOTA information requested by the TCU [0081]);
However, Miura does not explicitly disclose provide a notification to the software update device using the second communication method when determining that the one or more first processors have not received the specific request from the software update device, and 
when determining that the one or more second processors have received the notification from the server, cause an output device to output information related to the notification that is received;
Kotani discloses provide a notification to the software update device using the second communication method when determining that the one or more first processors have not received the specific request from the software update device, and 
when determining that the one or more second processors have received the notification from the server, cause an output device to output information related to the notification that is received (the update server requesting (notifying) the configuration information collection unit to collect information from all the ECU’s, and returning the requested information back to the server [0127-0134], [0053].  Examiner interprets a server sending a request to the configuration collection unit is determining that it has not previous received the information, otherwise it would be a never ending cycle of request if there was no determining if the server have received the requested information);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura in view of Kotani in order to provide a notification to the software update device when determining that the processor have not received the specific request from the software update device and returning the information related to the notification;
One of ordinary skill in the art would have been motivated because it would validate the software update and determine the success status and transmit a rollback if required [Kotani: 0123-0124].



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Ye et al. Pub. No.: (US 2017/0060559 A1).  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g., Multiple-Stage secure vehicle software updating).
Khan et al Pat. No.: (US 11,271,971 B1).  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g., Device for facilitating managing cyber security health of a connected and autonomous vehicle).
Traenkenschuh et al. Pub. No.: (US 2009/0125985 A1).  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g., Verifying electronic control unit code).
Fetik et al. Pub. No.: (US 2017/0206034 A1).  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g., Secure application acceleration system, methods and apparatus).
Ingraham et al. Pub. No.: (US 2020/0057872 A1).  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g., System and method for cryptographic verification of vehicle authenticity).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446